Title: From John Adams to John Taylor, 21 January 1815
From: Adams, John
To: Taylor, John



No. 31
Dear Sir
Quincy January 21st. 1815

You remember I have reserved a right of employing twenty years to answer your Book, because you consumed that number in writing it. I have now written you thirty Letters and have not advanced beyond a dozen pages of your Work. At this rate I must ask indulgence for forty or fifty years more. You know that your Amusement and my own are the principal Objects that I have in View. In the fine Season of Spring, Summer and Autumn, dayly labours in my little Garden and frequent Rambles over my hundred Acre Farm, afforded me and I presumed they did You upon your more ample Possessions, more Amusement; and I therefore neglected the Correspondence; but since I have retired to Winter quarters, I have resumed my Pen, My last Letter, No. 30 was upon the Power of the Press, and the Influence of the Art of Printing: and I endeavoured to convince You that the great Cause of Democracy would not be exclusively promoted by that noble Invention. It is certain that Property is Aristocracy; and that Property commands the Press. Think of this, Sir.! The Types, the Machinery, the Office The Apprentices, the Journeymen, require a Capital, and that Capital is Aristocracy.
It does not appear, that Democracy has ever distinguished itself, more than Aristocracy in Zeal or Exertion for the promotion of science Litterature, the fine Arts or Mechanic Arts, not even the Art of printing. In ancient days, when all Learning was in Manuscript It required a fortune to procure a Small Library. Books were in the hands only of the rich. The Roman Knights with their gold rings, might have Some Knowledge: but the Plebians had none but such as they acquired from the Actors on their Theatres and their popular orators in Town Meeting, all of whom were as proudly and vainly Aristocratic and nearly as flashy and superficial as that Bete venemeux your Baron of Oranoake Roanoke. Will you call Terence and Epictetus and other Greeks slaves, or the wandering Sophists, the, græci esurientes, rambling about the World like strolling players to beg or earn a pitiful subsistence, Democrats? Will you quote the rambling French dancing Masters, Drawing Masters, Fencing Masters, and Grammarians, Democrats.
Have Democrats been the Promoters of Science Arts and Litterature? The Ariscrat, Monarchists, or Tyrant Pisistratus, his sons &c who assembled all the learned Men of Greece to form a System of Religion and Government by the compilation of Homer, were not Democrats. Themistocles and Pericles Alexander and the Ptolomies, were not Democrats. Augusuts nor Scipio nor Leslius were Democrats. The Medici, who raised Popes Empresses Queens and Kings by the Machinery of Banks, were not Democrats. Elizabeth, Ann, Louis 14, Charles 1. George 3d. Katharine, were not Democrats. You may call Napoleon a Democrat if you will. These have been the great Encouragers of Arts Sciences and Litterature.
But, perhaps Sir, I have rambled a little from the Point. The Question then is, concerning the Influence of the Art of Printing, in diminishing Aristocracy and protecting, encouraging, Supporting, increasing and multiplying Democracy. This subject, would require Volumes. My great misfortune, through a pretty long Life, has been, that I never had time, to make my poor productions shorter. And I am more embarrassed now than ever; for I have neither Eyes nor fingers, nor Clerks nor Secretaries nor Aids du Camp, nor Amanuensis any more than time at my command to abridge and condense, or arrange or methodize any thing. Correction, Revision, nono prematur, in Anno, have all been forbidden Fruit to me.
Has the Art of Printing increased Democracy? It has humiliated Kings, It has, humiliated Popes; it has demolished, in some degree, Feodality and Chivalry, it has promoted Commerce and Manufactures. Agreed if you will: and sing io, tryumphe, if you will. But is Democracy increased or bettered? Remember always as We go along, that by Democrats I mean, exclusively those who are Simple Units, who have but one Vote in society. How Shall We decide this question? Have these simple units acquired Property? Have they acquired knowledge? Do they live better? Are they become more temperate more industrious, more frugal, more considerate? Run over all Europe and see! in France 25,500,000 who can neither write nor read. In England, Protestant as it is, not much less in Proportion. Nor in holland, nor Germany nor Russia, nor Italy nor the Peninsula of Spain and Portugal. Knowledge, in France, I may acknowledge, has been more Spread and divided among the Aristocracy of five hundred thousand Aristocrats but the Democratical 24 Million five hundred thousand have gained nothing. Bread and Water, Oatmeal and Potatoes are Still their Rations. The Benevolence of Henry the 4th and all this Successors have never procured so much as a Chicken in the Pott, once a Week, for the poor Democrats. Depend upon it, unless you give a Share in the Souvereignty, to the Democrats, the more you increase Knowledge in the Nation, the more you will grind and gripe the Democrats, till you reduce them to the calculations concerning West India Negroes, Scottish and English Coal heavers, Dutch Turf Lifters, and the Street Walking Girls of the Night in Paris and London, or Knowledge will for ever be monopolised by the Aristocracy. The Moment you give Knowledge to a Democrat, you make him an Aristocrat. If you give more than a share in the sovereignty to the Democrats, i.e. if you give them the Command or Preponderance in the Sovereignty, i.e. the Legislature, they will vote all Property out of the hands of You Aristocrats and if they let you escape with your Lives, it will be more humanity and Consideration and Generosity than any tryumphant Democracy, ever displayed since the Creation. And what will follow? The Aristocracy among the Democrats, will take your Places and treat their Fellows as Severely And Sternly as you have treated them. For every Democracy and portion of Democracy, has an Aristocracy in it as distent as that of Rome, France or England.
John Adams